COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 THE STATE OF TEXAS,                               §                No. 08-21-00047-CR

                        State,                     §                  Appeal from the

 v.                                                §           County Criminal Court No. 4

 RICHARD COURTLAND,                                §             of El Paso County, Texas

                        Appellee.                  §               (TC# 201850C11534)

                                                §
                                              ORDER

        Pending before the Court is the State’s motion to abate the appeal and remand the case to

the trial court to enter findings of fact and conclusions of law. The motion is GRANTED. The

above-styled and numbered appeal is abated and the cause is remanded to the trial court for entry

of written findings of fact and conclusions of law. The trial court shall file the written findings

and conclusions with the county clerk no later than July 15, 2021. The county clerk shall include

the findings and conclusions in a supplemental clerk’s record and forward it to this Court no later

than July 26, 2021. The appeal will be reinstated by order of the Court after the supplemental

clerk’s record is filed. The State’s brief will be thirty days after the case is reinstated.

        IT IS SO ORDERED this 15th day of June, 2021.

                                                        PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.